—In an action, inter alia, for a judgment declaring that the plaintiffs were in compliance with a purchase and sale agreement dated July 1, 1981, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Murphy, J.), dated December 24, 1990, which denied their motion to amend their complaint.
Ordered that the order is affirmed, with costs.
Because the proposed amendments to the complaint were totally devoid of merit, the Supreme Court properly denied *339the plaintiffs’ motion to amend the complaint (see, Zabas v Kard, 194 AD2d 784; Sharapata v Town oflslip, 82 AD2d 350, 362, affd 56 NY2d 332). The plaintiffs improperly attempted to base their motion entirely on the existence of an alleged oral modification of the parties’ written agreement in contravention of General Obligations Law § 15-301 (1). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.